Title: To Thomas Jefferson from George Ticknor, 21 November 1825
From: Ticknor, George
To: Jefferson, Thomas


Dear Sir,
Boston
Nov. 21. 1825—
I take the liberty of sending you with this a copy of a pamphlet, I have recently had occasion to publish on the changes undertaken in the college with which I am connected. I commend it to your kindness as a little work written, at least, in no illiberal spirit, and with views in relation to education, which I hope you will not disapprove—Mrs. Ticknor desires to be respectfully remembered to yourself & Mrs. Randolph. Mr. Coolidge was here yesterday and said Mrs. C. was very well. If she is as much pleased with the society in Boston as the Society here is with her, her situation among us must be very agreeable to her. I hope her family understand that she has gained many valuable friends here & is daily gaining more.Your’s with great respect,Geo: Ticknor—Can you do me the favour to send me two copies of the Laws of your University.